 

oC S&S SN NHN HA FP WD NHN

NO NY NO NY NY NY NO NO RO Rw ee ee eo a ep
Soa NA Nn DTD BP WD NY KF§ ODO OO fF DT HD WF BR WO WH KF OC

 

Case 4:19-cr-00540-RM-LCK Document1 Filed 02/27/19 Page 1 of 2

ELIZABETH A. STRANGE

First Assistant United States Attorney
District of Arizona

NATHANIEL J. WALTERS
Assistant U.S. Attorney

State Bar No. 029708

United States Courthouse

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701

Telephone: 520-620-7300 ;
Email: nathaniel.walters@usdoj.gov
Attorneys for Plaintiff

FILED
2UISFEB 27 PM 3: 02

OLERK US DISTRICT coun;
DISTRICT OF ARIZONA

CR19-00540 TUC-RM(LCK)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America,
Plaintiff,

VS.

Sheryl Lynne Lankford,
Defendant.

 

 

 

THE GRAND JURY CHARGES:

INDICTMENT

Violations:

18 U.S.C. § 499
(Military, Naval, or Official Passes)
ount 1

18 U.S.C. § 1542. ;

(False Statement in Application and Use
of Passport)

Count 2

COUNT 1

On or about February 18, 2016, in Tucson, District of Arizona, the defendant, Sheryl

Lynne Lankford, with intent to defraud, knowingly, intentionally, and unlawfully

possessed or used an official pass or permit issued under the authority of the United States,

to wit, a Transportation Security Administration Common Access Card, by knowingly and

intentionally using the pass to represent herself as a current Department of Homeland

Security employee, in violation of Title 18, United States Code, 499.

Mf

 

 
 

Oo Oo ND OH BP WD NY

NO NY NO NY NY KN NY NY RO ee ee ea ia ia a i
Oo ND MH BR WH NY KF DOD OO OBA DNA BR WH HB KF CTC

 

Case 4:19-cr-00540-RM-LCK Document1 Filed 02/27/19 Page 2 of 2

COUNT 2
On or about February 18, 2016, in Tucson, District of Arizona, the defendant, Sheryl
Lynne Lankford, willfully and knowingly made a false statement in an application for a
passport with intent to induce and secure for her own use the issuance of a passport under
the authority of the United States, contrary to the laws regulating the issuance of such
passports and the rules prescribed pursuant to such laws, in that in such application, the
defendant stated she was employed by the Department of Homeland Security, a statement
the defendant knew to be false, in violation of Title 18, United States Code, Section 1542.
A TRUE BILL

/S/
Presiding Juror

ELIZABETH A. STRANGE

First Assistant United States Attorney

tri : REDACTED FOR
District of Arizona PUBLIC DISCLOSURE
/S/

Assistant U.S. Attorney
Dated: February 27, 2019

United States of America v. Sheryl Lynne Lankford
Indictment Page 2 of 2

 

 
